Citation Nr: 0736145	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for ruptured spinal 
disc.

2.	Entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty in the Public Health 
Service from June 1972 to July 1973.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied service connection for a ruptured spinal disc and 
pulmonary tuberculosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

The record contains competent evidence that the veteran has a 
current back disability that may be aggravated by the 
residual effects of tuberculosis and impaired lung function 
due to tuberculosis.  A private physician's letter dated 
March 2005 and private treatment records from July 2004 
indicate that the veteran has "very pronounced and definite 
lumbar spinal stenosis at L4-5."  A January 2005 letter from 
the veteran, who as a physician is qualified to offer medical 
opinions, indicates that his tuberculosis limits the options 
available to treat his back.  Additionally, a pulmonary 
function test in February 2005 shows that the veteran has 
"14% reversibility in PFT's with a restrictive pattern."  

Moreover, although the veteran's service medical records are 
unavailable, the record contains evidence that his current 
conditions may be associated with his active duty.  Two 
physicians who served with the veteran have submitted letters 
indicating that the veteran was hospitalized due to a back 
problem and became infected with tuberculosis during service.  
Additionally, in a statement dated January 2005, the veteran 
claims that his current conditions were caused by a ruptured 
lumbar disc he sustained in February 1973 and tuberculosis he 
contracted in March 1973.  Based on the foregoing, the Board 
finds that additional evidence is necessary before a decision 
can be rendered on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The claims folder must be 
made available to the medical reviewer 
and the report should note review of the 
claims folder.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
current back disability was incurred in 
the veteran's service or is related to 
the complaints for which he was treated 
in service.  The examiner should also 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that any current lung disability or 
restricted lung function is due to 
tuberculosis contracted in service.  The 
examiner should also indicate whether it 
is at least as likely as not (50 percent 
or more probability) that any back 
disability is aggravated by his 
tuberculosis.  The examiner should give a 
complete rationale for each opinion.  

2.  Then, readjudicate the claims for 
service connection for ruptured spinal 
disc and pulmonary tuberculosis.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate period of 
time for response.  Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

